Citation Nr: 1641697	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so whether the reopened claim should be granted.

2. Entitlement to service connection for a bilateral elbow disability, including as secondary to a low back disability.  

3. Entitlement to service connection for a left shoulder disability, including as secondary to a low back disability.

4. Entitlement to service connection for a bilateral wrist disability, including as secondary to a low back disability.  

5.  Entitlement to service connection for a low back disability.

6. Entitlement to service connection for bilateral radiculopathy of the lower extremities, including as secondary to a low back disability.  

7.  Entitlement to service connection for erectile dysfunction, including as secondary to a low back disability. 

8.  Entitlement to service connection for an acquired psychiatric disability including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to June 1965.

This appeal came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  When this matter was previously before the Board in September 2014, it was remanded for additional development, including the issuance of a statement of the case for the hypertension and psychiatric disability claims.  A statement of the case was issued, and the Veteran filed a timely appeal.  The Veteran did not request a hearing on the newly appealed claims.  The Veteran and his spouse testified before the Board at a February 2014 videoconference hearing.  A transcript of the hearing is of record. 

FINDINGS OF FACT

1.  A rating decision issued in February 1996 denied service connection for hypertension; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

2.  Hypertension was not present until after discharge and is not otherwise related to service.

3.  No elbow disability has been present during the period of the claim.  

4.  A left shoulder disability was not present in service, is not otherwise related to service, and is not secondary to a service-connected disability.

5.  A wrist disability was not present in service, is not otherwise related to service, and is not secondary to a service-connected disability. 

6. A low back disability was not present until after discharge from service and is not otherwise related to service.

7.  Radiculopathy was not present until after service, is not otherwise related to service, and is not secondary to a service-connected disability.  

8.  Erectile dysfunction was not present during service, is not otherwise related to service, and is not secondary to a service-connected disability.

9.  The Veteran does not have PTSD due to service and a psychiatric disability other than PTSD was not present during service and is not otherwise related to service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for hypertension has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

5.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

6.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

7.  The criteria for service connection for radiculopathy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

8.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

9.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including all available Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the left shoulder disability, wrist disability, back disability, radiculopathy, erectile dysfunction, or psychiatric disability is related to service and whether the Veteran has an elbow disability have been obtained.  The record does not include a VA medical opinion addressing the hypertension claim decided herein.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a link between service or a service-connected disability and the hypertension.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.


II. Application to Reopen 

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis 

A claim for service connection for hypertension was denied in a February 1996 rating decision.  The rating decision indicates that the denial was based, at least in part, on the absence of a diagnosis of hypertension.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The electronic record includes copies of service treatment records that are listed with a receipt date after the February 1996 rating decision.  Review of these records does not reveal any previously unseen and relevant records, however.  Thus, the Board finds 38 C.F.R. § 3.156(c) is not applicable.  

The evidence added to the record after the appeal period includes medical evidence of hypertension.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a current disability.  Accordingly, reopening of the claim is in order.   

III. Service Connection

A. Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis:  Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2016).

Service connection is not warranted for hypertension.  Initially, the Board finds that a preponderance of the evidence shows that hypertension was not present until after service.  The service medical records reveal no diagnosis of hypertension or clinically elevated blood pressure readings, and the first diagnosis is found in a 1994 SSA decision.  The Board acknowledges that the May 1965 and June 1965 reports of medical history reveal the Veteran's history of "high or low blood pressure."  The May 1965 report clarifies that the history was of low blood pressure.  The June 1965 report of medical history does not clarify whether the history pertained to high or low blood pressure, but it does not document a diagnosis of hypertension or indicate a history of elevated blood pressure.  Thus, the Board finds the June 1965 history is not probative evidence of high blood pressure during service.  The Veteran had his representative have contended that the service medical records show a diagnosis of hypertension.  This contention is not corroborated by the service records, however.  In the absence of corroborative evidence of such a diagnosis, or a history of consistently elevated blood pressure during and since service, the Board finds the probative evidence does not suggest the existence of hypertension during service or within a year of discharge.

Furthermore, the probative evidence does not suggest that the hypertension is related to service.  There is no medical opinion of record linking the hypertension to service, and the Veteran has not provided a history of hypertensive symptoms during and since service or otherwise indicated how the disorder could be related to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.

C. Bilateral Elbow Disability 

Service connection is not warranted for an elbow disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed elbow disability at any point.  The medical record does not reveal any medical finding or diagnosis of a right or left elbow disability, and the March 2015 VA examiner determined there was no disability.  

The Board acknowledges that the record includes the Veteran's history of intermittent elbow pain, which he attributes to in-service injury.  Although the Veteran is competent to report elbow pain, service connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of an underlying disease or injury.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Left Shoulder Disability 

The May 26, 1965, enlistment examination reveals normal clinical findings for the upper extremities.  The June 14, 1965, Report of Medical History reveals the Veteran's negative history of painful or trick shoulder or painful or swollen joints.  

A July 2009 VA medical record indicates that the Veteran was seen to establish care.  At that time, he reported a torn left rotator cuff.  X-ray imaging was negative for abnormality. 

A June 2012 VA treatment record reveals the Veteran's history of "significant" rotator cuff injury to the left shoulder. 

A March 2015 VA examination record reveals the Veteran's history of constant pain and crepitus in the left shoulder.  The examiner diagnosed left shoulder strain.  The examiner determined the left shoulder disability was less likely than not associated with service.  The examiner noted that there was no location of injury to the left shoulder noted during service or associated with the back condition and that there was a lack of evidence to support a causal connection.  

The Board finds service connection is not warranted for a left shoulder disability.  Initially, the Board finds the preponderance of the evidence shows that a left shoulder disability was not present during service.  The service treatment records contain no finding of a left shoulder disability, the Veteran has not reported a history of left shoulder symptoms during active service, and the initial history and diagnosis dates to 2009, many years after service.  

Furthermore, the Board finds no current left shoulder disability is related to service.  A VA examiner provided the opinion that the left shoulder disability is not related to service.  There is no contrary medical opinion or medical evidence that the left shoulder disability is related to service.  

The Veteran contends that his left shoulder disability is secondary to his low back disability.  The Veteran has not provided an explanation for this contention, however, and there is no competent evidence that the left shoulder disability is related to a service-connected disability.  In this regard, the Board notes that service connection has been denied for a low back disability.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

E. Bilateral Wrist Disability 

The May 26, 1965, enlistment examination reveals normal clinical findings for the upper extremities and negative history of swollen or painful joints.  The June 14, 1965, Report of Medical History reveals the Veteran's negative history of swollen or painful joints.  

A July 2009 VA medical record indicates that the Veteran was seen to establish care.  At that time, he reported wrist pain and a history of carpal tunnel syndrome.  Diagnoses included carpal tunnel syndrome. 

A March 2015 VA examination record reveals the Veteran's history of constant wrist pain.  The examiner diagnosed chronic wrist sprain.  The examiner determined the wrist disability was less likely than not associated with service.  The examiner noted that there was no location of injury to a wrist noted during service or associated with the back condition and that there was a lack of evidence to support a causal connection.  

The Board finds service connection is not warranted for a wrist disability.  Initially, the Board finds the preponderance of the evidence shows that a wrist disability was not present during service.  The service treatment records contain no finding of a left shoulder disability, the Veteran has not reported a history of wrist symptoms during active service, and the initial history and diagnosis pertaining to the wrist dates to 2009, many years after service.  

Furthermore, the Board finds no current wrist disability is related to service.  A VA examiner provided the opinion that the bilateral wrist disability is not related to service.  There is no contrary medical opinion or medical evidence that a wrist disability is related to service.  

The Veteran contends that his bilateral wrist disability is secondary to his low back disability.  The Veteran has not provided an explanation for this contention, however, and there is no competent evidence that a wrist disability is related to a service-connected disability.  In this regard, the Board notes that service connection has been denied for a low back disability.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

F.   Lumbar Spine Disability 

The May 26, 1965, enlistment examination reveals normal clinical findings for the spine and negative history of arthritis or swollen or painful joints. 

A June 8, 1965, treatment record reveals the Veteran's history of hematuria, dysuria, and back pain.  Examination of the back revealed full range of motion and negative straight leg raise.  Urinalysis was negative.  The diagnosis was no pathology. 

The subsequent June 1965 Report of Medical History reveals negative history as to swollen or painful joints or arthritis or rheumatism.  The examiner reported review of the histories and a finding that the Veteran had not experienced a significant illness or injury since induction.   

A June 1965 private medical statement indicates that the Veteran underwent a splenectomy with perinephritis drainage of the left kidney in January 1965 as a result of a jeep accident.  The record indicates that there was no further complication and that the Veteran had a good recovery.  

The June 1965 Medical Evaluation Board report reveals the Veteran's history of developing difficulty with pain in the left lower chest and left upper quadrant of the abdomen shortly after entering basic training.  The record notes the preservice injuries from the jeep accident.  The record indicates that the Veteran denied any other remarkable history. 

Records associated with a 1992 claim for SSA benefits, notably the SSA decision and attorney's brief, indicate that the Veteran was involved in a truck accident in 1987, which resulted in injury to the back, left knee, chest, and heart and which resulted in an inability to work due to back pain.  The records indicate that the Veteran had been diagnosed with a large ruptured disc at the L5-S1 level on the left and that examination showed scoliosis of the back with a concavity to the right, limited motion in the lumbar area, positive straight leg raise, spasm, and diminished sensation in the left lower extremity.   

On his June 1995 claim, the Veteran reported treatment for a back condition on June 10, 1965.  He reported postservice medical treatment for a back condition beginning in the 1990s.  

The 2009 claim for service connection reports a history of back disability due to assault during basic training.  

In a statement received in December 2010, the Veteran reported details about the preservice accident.  He explained that he missed so much school due to medical care that he went to work full time at his uncle's store, where he was able to lift heavy boxes and do other work without any problem.  He reported that during basic training, one of the training instructors solicited money and the Veteran did not provide any money.  The Veteran reported that later, while drilling, the instructor struck a blow to the Veteran's back with something clenched in his fist, causing the Veteran to fall to his knees.  He reported that he went to sick call and they hooked him up to an electric shock machine and that the in-service assault was covered up.  

An October 2012 VA treatment record reveals the Veteran's history that his back injury was related to a childhood accident when he was run over by a jeep.  

A February 2014 private treatment record reveals the Veteran's history of longstanding low back pain and leg pain dating to an injury during service.  The examiner reported that "although it is not known if this was present as far back as his service years, it is as likely as not that his current condition is linked to the trauma he suffered during his service tenure and/or his reported incident of being hit with blunt trauma while in service." 

A March 2015 VA examination record reveals diagnosis of degenerative joint disease of the lumbar spine.  The record notes the Veteran's history of blunt force trauma to the back during service and being hooked up to an electric shock machine.  He reported current symptoms of low back pain with spasm and radicular symptoms.  He indicated that the radicular symptoms had occurred for several years.  Examination revealed radiculopathy.  The examiner determined the low back disability was less likely than not associated with service.  The examiner noted that there was a preservice injury and evidence of a back injury in a motor vehicle accident after service.  The examiner added that there was no location of injury to the back in the service treatment records and that there was no evidence to support a causal connection between a current back disability and service.   

A July 2015 addendum reveals the examiner's determination that the low back disability was not aggravated beyond normal progression by service.  The examiner noted that although the Veteran reported back pain in June 1965, he had full range of motion and negative straight leg raise and he did not have any type of documented inciting event that might have aggravated a prior back injury.  The examiner determined the radiculopathy was less likely than not associated with service.  The examiner noted that there was no radiculopathy noted during service and that there was a lack of evidence to support a causal connection.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a low back disability.  Initially, the Board finds that a preponderance of the evidence shows that the current spine disability was not present until after the Veteran's discharge from service.  Although the active duty treatment records reveal treatment for back pain, clinical evaluation was normal, and the first evidence of the current disability dates after a 1987 motor vehicle accident in which the Veteran injured the back.  

The Board acknowledges that the Veteran was involved in a serious accident prior to service.  Clinical evaluation was normal at entrance, however, and there is no competent evidence that the Veteran had a chronic low back disability during service.  In this regard, the Board notes that a June 1965 private medical statement indicates that the Veteran made a full recovery from the accident by the time of enlistment and that the Veteran has provided a competent history of being able to lift heavy objects and otherwise perform everyday activities without problem at the time of enlistment.  Furthermore, clinical examination of the back was normal in June 1965.  Although a VA examiner has indicated that the current disability is related to the preservice injury, the examiner has not indicated that the current disability existed from the preservice accident to the present, and the Board finds the competent evidence does not support such a finding.  

The Veteran currently reports back pain during and since injury during active service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the low back pain to a currently diagnosed disability rather than a different disorder or to acute episodes manifested by pain.  The record indicates that the radicular pain and spasm associated with the currently diagnosed disability began after the 1987 motor vehicle accident.  Based on the absence of probative evidence of a current back disability until years after active service, the evidence that multiple symptoms attributed to the current disability began after the 1987 injury, and the VA examiner's probative determination that the spine disability was not incurred during service, the Board finds the preponderance of the evidence establishes that the thoracolumbar spine disability was not present more than one year after the Veteran's discharge from service.

The Board notes that the Veteran testified at the 2014 hearing that he received treatment for the low back pain soon after discharge.  The Veteran previously reported treatment only since the 1990s, however, notably on the 1995 claim.  The Board finds the history of treatment since the 1990s is more probative than the more recent testimony, particularly as it is more contemporaneous with the reported treatment.  

The Board further finds the probative evidence does not suggest that a currently diagnosed back disability is related to service.  A VA examiner determined that it is less likely than not that the back disability is related to service and provided a rationale for the opinion, notably that the disability was likely related to the nonservice accidents.  The record includes a February 2014 medical opinion that the current low back disability was related to in-service injury.  The opinion is based solely on the Veteran's history of in-service onset of the symptoms, however, and includes no consideration of the nonservice injuries, particularly the 1987 accident associated with the start of radicular symptoms.  In light of the opinion's limitations, the Board finds its probative value is outweighed by the probative value of the VA examiner's opinion.  

Although the appellant might believe that his back disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

G. Radiculopathy 

The Board finds service connection is not warranted for radiculopathy.  Initially, the Board finds the preponderance of the evidence shows that radiculopathy was not present during service.  The service treatment records contain no evidence of radiculopathy, the Veteran has not reported a history of radicular symptoms during service, and the initial history and diagnosis dates after service.  Furthermore, the Board finds the radiculopathy is not related to service.  There is no medical opinion or medical evidence that the radiculopathy is related to service, and the Veteran has not claimed that such a relationship exists.  The evidence indicates that the radiculopathy is secondary to the low back disability.  Service connection has been denied for a low back disability, however, and there is no evidence that the radiculopathy is related to a service-connected disability.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

H.  Erectile Dysfunction

A March 2015 VA examination record reveals a diagnosis of erectile dysfunction.  The record notes the Veteran's history of erectile dysfunction beginning in 1996, which he attributed to blood pressure medication.  The examiner determined erectile dysfunction was less likely than not associated with service.  The examiner noted that there was no erectile dysfunction noted during service or associated with the back condition and that there was a lack of evidence to support a causal connection.  

The Board finds service connection is not warranted for erectile dysfunction.  Initially, the Board finds the preponderance of the evidence shows that erectile dysfunction was not present during service.  The service treatment records contain no evidence of erectile dysfunction, the Veteran has not reported a history of symptoms during service, and the initial history and diagnosis dates many years after service.  Furthermore, the Board finds the erectile dysfunction is not related to service.  A VA examiner provided the opinion that the erectile dysfunction is not related to service.  There is no contrary medical opinion or medical evidence that the erectile dysfunction is related to service.  The Veteran contends that his erectile dysfunction is secondary to his low back disability.  Service connection has been denied for a low back disability, however, and there is no evidence that the erectile dysfunction is related to a service-connected disability.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 
I. Psychiatric Disability 

1.  Factual Background 

A June 2010 VA treatment record reveals the Veteran's history of depressed mood.  The record notes that the Veteran had lost his mother and had financial issues.  A July 2010 VA psychiatry record reveals the Veteran's history of very depressed mood, poor motivation, fatigue, occasional isolation, insomnia, and feelings of hopelessness, helplessness, and worthlessness.  He denied irritability, hallucinations, paranoia, or suicidal or homicidal ideation and indicated that he had "a lot of supportive friends."  He reported that the symptoms had been present for three years.  He also reported that his mother died in 2007, which had been "very hard" on him.  He reported caring for his mother for three years prior to her death.  When asked about his medical history, the Veteran indicated that he was medically discharged in an unusual way.  He explained that he was hit in the back by a drill instructor after refusing to give the instructor money and that when he went to get treatment for the injury, he was started on the medical discharge process.  The diagnosis was major depressive disorder, single moderate.  

An April 2012 VA treatment record reveals the Veteran's history that he "felt he has PTSD" related to "assault by his captain in the Air Force."  When asked, he reported that he thought about the assault every day, had nightmares, isolated, had irritability, felt a sense of foreshortened future, was on guard, and had exaggerated startle response.  The diagnoses were major depressive disorder and PTSD.  Subsequent records reveal histories of nightmares related to the in-service assault; the records also reveal diagnoses of major depressive disorder and PTSD. 

A July 2015 VA medical opinion reveals the determination that it was less likely than not that the Veteran's reported psychiatric symptoms were caused or aggravated beyond their normal course by the in-service blow to the back.  The examiner explained that there was no documentation of mental health complaints for 45 years after service, no corroborating information in the service era records, and the presence of multiple other factors that were ample to explain his symptoms, such as the two life threatening motor vehicle accidents and complicated reaction to his mother's death.  The examiner added that the reported blow to the back during service would not meet criterion A for the diagnosis of PTSD and that the first record of psychiatric symptoms indicated that the symptoms were prompted by the death of the Veteran's mother. 

2.  Analysis

The Veteran contends that he has PTSD as a result of an in-service personal assault.  The record does not suggest that the Veteran was in combat or stationed in a combat or near-combat zone. 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the incident.  38 C.F.R. § 3.304 (f).

The medical record includes conflicting findings as to whether the Veteran has PTSD:  medical professionals have diagnosed PTSD but a VA examiner failed to diagnose PTSD, determining that the Veteran does not meet the criteria, specifically criterion A, based on the reported inservice stressor.  After reviewing the record, the Board finds the determinations that the Veteran does not meet the criteria for PTSD are more probative than the determinations that he does meet the criteria.  The VA examiner based the determination that the Veteran has not had PTSD on evaluation and review of the historic record and provided a rationale whereas the diagnoses are based on the Veteran's reported symptoms and findings at the time of evaluation and are not supported by a rationale.  The determination that the Veteran does not have PTSD is consistent with the initial VA psychiatric evaluation in July 2010, at which time the Veteran's reported stressor was considered but the only diagnosis was major depressive disorder.  The Board also notes that the diagnoses are based on symptoms not previously reported (and even denied), such as (current or historic) episodes of nightmares related to the reported stressor, irritability, exaggerated startle resopnse, and social isolation.  Thus, the Board finds service connection is not warranted for PTSD related to service.  

The Board further finds service connection is not warranted for a psychiatric disability other than PTSD, diagnosed as major depressive disorder.  Initially, the Board finds the preponderance of the evidence shows that major depressive disorder was not present during service.  The service treatment records contain no evidence of major depressive disorder, and the initial history and diagnosis dates many years after service after an interim event, notably the death of the Veteran's mother.  Additionally, a VA examiner has indicated that the symptoms were prompted by the postservice death of the Veteran's mother, which indicates a determination that the major depressive disorder was not present during service.  

The Board further finds the probative evidence does not suggest that the major depressive disorder is related to service.  A VA examiner determined that it is less likely than not that the major depressive disorder is related to service and provided a rationale for the opinion.  There is no contrary opinion of record.  Although the appellant might believe that his psychiatric disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.

Service connection for a bilateral elbow disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for low back disability is denied.

Service connection for radiculopathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for a psychiatric disability is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


